Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of a modified CH3 domain with substitutions at 118, 119, 120, 122, 210, 211, 212, and 213 in the reply filed on 5/19/21 is acknowledged. Applicant has amended the claims such that the election of species is moot and therefore withdrawn.
	Claims 48-50, 169, and 172 are pending and under examination.

Information Disclosure Statement
The IDS filed 12/2/21 has been considered. It is noted that “consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search” (MPEP §609).
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The claims are directed to “modified” CH3 domains or require “modifying” a polynucleotide. There is no special definition for these terms in the specification and the limitations of these terms are unclear. Ordinarily, a modified sequence would require some form of change to a native sequence. However, no native sequences are claimed. Thus, provided a particular sequence, one of skill in the art would not be able to tell whether or not the sequence was modified as there is nothing to compare that sequence to. For example, as described below, certain sequences meet the structural criteria of the instant claims (mutations at certain positions when compared to instant SEQ ID NO: 1), yet these sequences are themselves native, naturally occurring sequences. They are modified in the sense that they are different from instant SEQ ID NO: 1 but unmodified in the sense that they are naturally occurring sequences. Further, where various isoforms exist, one of skill in the art could consider a sequence to be simultaneously unmodified—being a natural sequence—as well as modified—being a variant of some other natural sequence. It also might be fairly considered that, while the sequence described below is naturally occurring, one could arrive at an identical sequence by modifying instant SEQ ID NO: 1 itself to arrive at the same sequence, with nothing that would clearly distinguish the two. Ultimately, there are no distinguishing features of a “modified” sequence which would differentiate that sequence from a naturally occurring one, and so one of skill in the art is not fairly apprised of the limitations of the term “modified” or “modifying”.
MPEP § 2173.02 (II) states that one of the purposes of examination under 35 USC § 112, second paragraph is to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, No. 01-1092 (Fed. Cir. May 9, 2001) (unpublished). If the language of the claim is such that a person of ordinary 
Therefore, claims 48-50, 169, and 172 are indefinite. For the purposes of examination, any sequence which has at least five amino acids which are different than the corresponding amino acids at the claimed residues when aligned with SEQ ID NO: 1 will be considered to meet the limitations of claim 48, with this rationale expanded mutatis mutandis to the remaining claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 48 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Step 1: It must first be determined if the claim is to a statutory category and, if so, proceed to step 2A prong 1. Claim 48 is a polypeptide and falls within the statutory category of a composition of matter.
Step 2A, prong 1: Prong 1 requires the Examiner to evaluate whether the claim recites a judicial exception and, if so, proceed to prong 2. In this case, the claims encompass a naturally occurring CH3 domain. As fully discussed in the §102 rejection below and incorporated herein, a naturally occurring shark CH3 domain meets the structural limitations of claim 48 as evidenced by Uniprot P23088. As noted above, such a sequence could also be achieved by modifying another sequence such as instant SEQ ID NO:1, yet there would be nothing which distinguished the two sequences and so the broadest, reasonable interpretation of the claims is that the naturally occurring shark CH3 domain is within the scope of the claims.

Step 2A, prong 2: Prong 2 requires the Examiner to evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception and, if not, proceed to step 2B. In order to integrate the recited judicial exception into a practical application, the claim will apply, rely on, or use the judicial exception that imposes a meaningful limit such that the claim is more than a drafting effort to monopolize the judicial exception. Examiners evaluate integration by identifying additional elements in the claim beyond the judicial exception and evaluating those elements individually and in combination to determine whether they integrate the exception in to a practical application. Examples that have been found by the Courts in which the exception was not integrated into a practical application include:
Mere instructions to implement an abstract idea on a computer
Adding generic instructions that the judicial exception should be used ("apply it")
Adding insignificant extrasolution activity to the exception ("mere data gathering")
Generally linking the use of the exception to a particular technological environment or field of use 

 In this case, the claim is no more than the polypeptide itself; there are no “additional elements” to evaluate. 

Step 2B: Where a claim does not integrate the exception, a claim may nevertheless be patent eligible, for example where additional elements are “significantly more” than the exception such that the additional elements were unconventional in combination. Considerations include whether or not the claim adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present. In this case, the claim encompasses a polypeptide which is no more than the peptide itself. The peptide is 
Therefore, claim 48 is not patent eligible. 

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uniprot (form 892) as evidenced by Clarke (form 892).
	Uniprot teaches an Ig heavy chain C region of the horn shark (p.1). Uniprot identifies the CH3 region as residues 206-308, which are aligned with residues 114-220 of instant SEQ ID NO: 1 below:

    PNG
    media_image1.png
    180
    723
    media_image1.png
    Greyscale

	The black bars indicate the relevant residues (118-120, 122, 210-213) of the shark CH3 domain when maximally aligned with SEQ ID NO: 1. For this alignment, Uniprot residue 206 is considered reference residue 114, where the first two residues align with a gap in SEQ ID NO: 1 when maximally aligned according to the ClustalW algorithm. As is apparent, none of these residues are the same as their SEQ ID NO: 1-aligned counterparts, and so the sequence of Uniprot meets the structural requirements of the claim. Regarding the functional requirements, Clarke is evidence that shark antibodies are expected to bind TfR and so this function is presumed to be inherent to the Uniprot sequence; chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)).
	Therefore, claim 48 is anticipated.

Conclusion
	Independent claims 48 and 172 require making substitutions in an arbitrary sequence, where the positions of that sequence are “determined with reference to amino acids 114-220 of SEQ ID NO: 1”. According to the specification, “determined with reference to” at paragraph 176 requires the sequence is “maximally aligned”. However, there is no standard within the art as to what constitutes maximal alignment. The specification notes that sequence alignment may use “a sequence comparison algorithm or by manual alignment and visual inspection” (paragraph 174). The specification continues noting that “alignment can be performed using various methods available to one of skill in the art” and discloses four such algorithms (paragraph 175). The specification also notes that the parameters for “maximal alignment” are user defined (paragraph 175).
	This raises the potential for indefiniteness. For example, where two sequences are compared and one algorithm results in an alignment which infringes while another does not, the scope of the claim is indefinite as it would not fairly warn others as to what constitutes infringement. However, this must be balanced with the knowledge that pairwise sequence alignment is fairly well established and that, in the Examiner’s search, no such examples of the choice of algorithm changing the result could be discovered. Thus, the evidence of record is such that the choice of how to maximally align two sequences is irrelevant as all such methods will return the same result. Thus, the claims are considered definite in this regard. Further, the claim language states that the positions are determined with reference to amino acids 114-220 of SEQ ID NO: 1, and the phrase “with reference to” is discussed above. Thus, it is also clear that residue “114” is the first residue of the query sequence when maximally aligned, as it is the position of the polypeptide, not the position of SEQ ID NO: 1, that is being claimed.
The issues of enablement and written description were also considered. The Examiner notes that the evidence supports a conclusion that, provided an arbitrary sequence, one of skill in the art would know whether or not the sequence is a “CH3” sequence. While the instant claims could encompass all possible sequences, a CH3 domain must be found in an antibody. Knowing this, one could determine whether or not a given sequence was a “CH3” sequence to begin with.

The instant claims do not require the modified CH3 domain have any form of “improved” binding, only that it specifically binds TfR. If there was evidence that random mutation could lead to CH3 domains that failed to specifically bind TfR, this would be evidence that Applicant was not in possession of the invention as broadly as claimed (allowing for random mutations at up to eight residues, regardless of the parent sequence), which would raise the issue of written description. Moreover, if such evidence existed, it would then place the burden on others to make these up to 19 mutations in every combination at 5-8 of the claimed residues across every possible CH3 domain parent sequence as well as to discover those CH3 domains that already possess such mutations (e.g., the shark CH3 above) and test for the claimed functions. This would be undue experimentation and as such the claims would not be enabled for their full scope.
Without such evidence—as is the case here—the person of skill in the art would expect that the claimed mutations across the breadth of what is claimed would still predictably lead to a CH3 domain that specifically binds TfR. This being the case, the claims are considered to meet the written description and enablement requirements.
Finally, with respect to §101, it is also possible that the instant claims encompass a naturally occurring sequence other than the one described above. However, the burden is on the Office to provide evidence of such a sequence, as the possibility of such a sequence is insufficient.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649